DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, embodiment 600 in the reply filed on 11/5/2021 is acknowledged.
Claims 12-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/5/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 7, line 4, “the kettlebell” lacks antecedent basis and it is unclear which element applicant is referring too. In claim 8, line 2, “a pair of receivers” is indefinite because it is unclear if this 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1-5, 7, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Burosh (US 9616269).

1. A kettle bell comprising a generally spherical shaped weighted mass (FIG 1, generally spherical mass 15), and a handle (20) extending from an upper portion of the mass to form a grasping ring (as seen in FIG 1, wherein the handle extends radially outward from the upper and lower portions), the handle being formed from a flexible or resiliently flexible material (wherein the handle is at least partially deformable when coated with rubber as described in col 5, ln 11-22), wherein at least some amount of deformation of the handle occurs during the application of one or more forces being applied thereto during the use thereof (via deformation of the leather during use). 



3. The kettle bell of Claim 1, wherein the at least one receiver opening is at least partially formed in the grasping ring (in an alternative interpretation, the hole in the center of handle ring 20 could be used to attach the kettlebell to a sufficiently sized barbell).

4. The kettle bell of Claim 1, wherein the weighted mass comprises a generally flat bottom for resting atop a support surface (flat bottom as seen in FIG 1 according to the orientation of the page).

5. The kettle bell of Claim 1, wherein at least the spherical shaped weighted mass comprises iron (made of Iron per col 3, ln 9-15).

7. A multi-use exercise device comprising: a weighted mass (15); and a grasping ring connected to the weighted mass (handle 20); and at least one receiver opening configured for attachment of the kettlebell to a male collar of an exercise device (30 as seen in FIG 7), the at least one receiver opening defining a collar member comprising a resiliently deformable and flexible material (when fully coated with rubber as discussed above) such that at least a portion of the collar member deforms while a user is performing an exercise therewith (deformation of the rubber during use). 

9. The multi-use exercise device of Claim 7, wherein at least the weighted mass comprises iron (as discussed above).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burosh.

Regarding claims 6 and 10, Burosh teaches The kettle bell of Claim 1 and the multi-use exercise device of Claim 7, but does not teach the above wherein the total weight is between 5 - 115 pounds. The Office takes Official Notice that making kettlebells within the claimed weight range is well within the abilities of one of ordinary skill in the art in order to provide an adequate load for exercising a user’s muscles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burosh accordingly. 

Note to Applicant
Applicant is encouraged to contact the examiner at the number below to schedule an interview. More specifically defining the receivers would at least overcome the rejection of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784